In an action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Kings County (Bernstein, J.), dated December 22, 1994, as granted the plaintiff’s motion to transfer the action from Civil Court to the Supreme Court, for leave to serve an amended complaint and amended bill of particulars, and to amend the ad damnum clause to increase the demand for damages.
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of her motion, inter alia, to amend the complaint and the bill of particulars, the plaintiff presented a reasonable excuse for the delay in making the motion and submitted a sworn statement from her doctor demonstrating that her herniated disc was diagnosed after the original complaint was served. Accordingly, the court properly granted the plaintiff’s motion (cf., Scott v General Motors Corp., 202 AD2d 570; Federici v Polito, 198 AD2d 261; Fallica v Ort, 183 AD2d 806). Mangano, P. J., Miller, Copertino, Santucci and Hart, JJ., concur.